 SHIRLINGTON SUPERMARKET, INC.5792.All production and maintenance employees of the Respondent Partnership employed atitsLisbon plant, exclusive of all office and clerical employees, professional employees,guards, and supervisors as defined in the Act, constituted and constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) of the Act.3. International Brotherhood of Blacksmiths, Drop Forgers and Helpers, AFL, was, onFebruary 2, 1953, until on or about July 7, 1953, the exclusive representative of all the em-ployees in the above-described unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act; and thereafter, from on or about July 7, 1953, and at alltimes thereafter, International Brotherhood of Boilermakers, Iron and Ship Builders, Black-smiths, Forgers and Helpers, AFL, was and has been continuously the exclusive represen-tative of all of the said employees in the above-described unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on April 18 and 25, 1953, and until on or about May 5, 1953, to bargain Ingood faith with International Brotherhood of Blacksmiths, Drop Forgers and Helpers, AFL,as exclusive representative of the employees in the above-described unit, the RespondentPartnership engaged in unfair labor practices affecting commerce within the meaning ofSection 8 (a) 5 of the Act; that by refusing on or about May 5, 1953, and at all times there-after, to bargain in good faith with International Brotherhood of Blacksmiths, Drop Forgersand Helpers, AFL, and its successor International Brotherhood of Boilermakers, Iron andShip Builders, Blacksmiths, Forgers & Helpers, AFL, as the exclusive representative ofthe employees in the above-described unit, the corporate Respondent has engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Section 8(a), (5)of the Act.5.By discriminating in regard to the hire and tenure of employment and in the terms andconditions of employment of the employees named in the margin hereof n by laying them offand locking them out on or about April 27, 1953, the Respondent Partnership engaged in un-fair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.6.By interfering with, restraining, and coercing the employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent Partnership has engaged in, andthe Respondent Corporation has engaged in and is engaging In unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.The aforesaid unfair labor practices are unfair labor practices affecting commerce withinthe meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]17 Frank AllisonAndy KindrickPaul StockmanFloyd BretzRay MorrisWilliam ThomasLeo ChamberlainLawrence ReynoldsBryon WilliamsAlbert CravenesCharles RichardsLawrence EstillHerbert GouldsberryHarry RuppSHIRLINGTON SUPERMARKET, INC., and ItsSubsidiaries,SHIRLEY FOOD STORE NO. 1, INC., SHIRLEY FOODSTORE NO. 2, INC., SHIRLEY FOOD STORE NO. 5, INC.,SHIRLEY FOOD STORE NO. 6, INC., and WESTMONTSUPERMARKET, INC.andLOCAL1501,RETAIL CLERKSINTERNATIONAL ASSOCIATION, AFL. Case No. 5-CA-775.April 29, 1954DECISION AND ORDERSTATEMENT OF THE CASEUpon acharge filed on September22, 1953, by Local 1501,RetailClerks International Association,AFL, herein called108 NLRB No. 90. 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheUnion,the General Counsel of the National Labor Rela-tions Board,herein called respectively the General Counseland the Board,by the Regional Director for the Fifth Region,issued a complaint dated September 28, 1953, against Shir-lington Supermarket,Inc., and its subsidiaries,Shirley FoodStore No. 1,Inc., Shirley Food Store No.2, Inc.,Shirley FoodStoreNo.5, Inc.,ShirleyFood Store No. 6, Inc., and West-mont Supermarket,Inc.,herein collectively called the Re-spondent,alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and(5)and Section 2(6)and(7)of the National Labor Relations Act, as amended,herein called the Act. Copies of the charge,complaint, andnotice of hearing,were duly served upon the Respondent andthe Union.With respect to the unfair labor practices,the complaintalleged,in substance,that the Respondent(1)on or aboutSeptember 14, 1953,and at all times thereafter,has con-tinuously failed and refused to bargain collectively with theUnion as the exclusive representative of its employees in anappropriate unit,although the Union had been certified as therepresentative of the employees in such unit on August 7,1953; and (2)such acts and conduct constitute unfair laborpracticeswithin the meaning of Section 8(a) (1) and (5) andSection 2(6) and(7) of the Act.The Respondent filed its answer,in which,in substance, it(1) denied the jurisdictional allegations of the complaint,(2) denied the alle ation of the complaint with respect to theappropriate unit, (3) denied the allegation of the complaintwith respect to the exclusive representative status of theUnion,(4) admitted that it refused to bargain with the Union,but denied that such refusal was an unfair labor practice, and(5) asserted certain affirmative defenses to its refusal tobargain.Thereafter,all the parties entered into a stipulation, inwhich theystipulated and agreed,in substance,as follows:(1) The charge was filed,the complaint and notice of hearingwere issued,and copies of each of these documents wereduly served,as stated above;(2) the parties waive any hear-ing, the issuance of any Intermediate Report,the taking orsubmission of any further evidence,and any oral argument orother procedure before the Board except for the filing ofbriefs;(3) the parties agree that the Board may decide thecase upon the basis of the stipulation and the entire recordcontained therein;(4) the entire record in the case,in addi-tion to the stipulation,shall consist of copies of the Union'srequest for bargaining and the Respondent's reply thereto,the formalpapers in this case, and the entire record in CaseNo. 5-RC-1095;(5) all of the corporations named as theRespondent herein comprise a single integrated enterpriseand constitute an employer within the meaning of the Act; SHIRLINGTON SUPERMARKET,INC.581(6) the Respondent's annual purchases approximate$4,000,000invalue,ofwhich approximately 90 percent representsshipments from out-of-State,but all of Respondent's sales,annually approximating$5,000,000 in value, are made in theCommonwealth of Virginia;(7) the Union is a labor organiza-tion within the meaning of the Act;(8) the Union's request forbargaining was mailed on or about the date set forth therein,and was received by the Respondent in the normal course ofmail; (9)the Respondent'sreply to the Union'srequest wasmailed on or about the date set forth therein,and was re-ceived by the Union in the normal course of mail; and(10) thestipulation contains the entire agreement between the parties.Thereafter,on October 30, 1953, the Board approved thestipulationandmade it a part of the record herein, andtransferred the case to the Board for the purpose of makingfindings of fact,conclusions of law, and the issuance of aDecision and Order.Thereafter,the Respondent and the Union filed briefs.Upon the basis of the aforesaid stipulation and the entirerecord in the case,and upon full consideration of the briefs,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTShirlington Supermarket,Inc., is a corporation duly or-ganized under and existing by virtue of the laws of the Common-wealth of Virginia,having its principal office at Alexandria,Virginia.Together with its wholly owned subsidiaries, de-scribed herein,it is engaged in the business of operating achain of retail grocery stores in the Commonwealth ofVirginia.Shirley Food Store No.1, Inc.,Shirley Food StoreNo. 2, Inc., Shirley Food Store No. 5, Inc., Shirley FoodStore No.6, Inc., and Westmont Supermarket,Inc., are eachcorporations duly organized under and existing by virtue ofthe laws of the Commonwealth of Virginia,engaged in thebusiness of operating retail grocery stores in the Common-wealth of Virginia within a radius of 25 miles of Washington,D.C.,' and are wholly owned subsidiaries of ShirlingtonSupermarket,Inc. Shirlington Supermarket,Inc., Shirley FoodStore No. 1, Inc., Shirley Food Store No.2, Inc., Shirley FoodStoreNo. 5, Inc:, Shirley Food Store No. 6, Inc., and West-mont Supermarket,Inc., together comprise a single integratedenterprise and constitute an employer within the meaning ofthe Act.Respondent,in the course and conduct of its business opera-tionsasdescribed in the foregoing paragraph,annuallypurchasesmerchandise and commodities valued at approxi-mately$4,000,000, of which approximately 90 percent repre-sents shipments transported to and received at its places of 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDbusiness in the Commonwealth of Virginia from States of theUnited States other than the Commonwealth of Virginia andfrom the District of Columbia. All of Respondent's sales,annually approximately$5,000,000 in value,are made withineach store and carried therefromby thecustomer involved.We find that the Respondent is engaged in commercewithinthemeaningof the Act. We find further,as we havepreviously,that because the Respondent'sdirect inflow ex-ceeds$500,000 in value annually,itwould effectuate thepolicies of the Act to assert jurisdiction over the Respondent.'ILTHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICESPursuant to a Decision and Direction of Election issued onAugust 18,1952,2 an election was held on September 6, 1952,which was lost by the Union? Upon objections filed by theUnion, the Board on January 15, 1953, set that election aside,and directed a second election.4The reasons therefore werestated by the Board as follows:The Regional Director found that eligible employeeswere temporarily relieved of their duties,assembled,and addressed on company time andproperty by employer-representatives who, inter alia, urged the employees tovote against the Union;and that these speeches beganapproximately 2i hours before the start of the electionand in some instances were being delivered while theelection was actually in progress.As to these findings,theEmployerdeniesonly thatthese speeches in someinstanceswere being delivered while the election wasactuallyin progress.Even accepting the Employer'sdenial,we find, as theRegional Director did, that the timing of the speechesdenied a substantially equal opportunity for presentationof the Union's views and was tantamount to a refusal toconsider a request by the Union to reply; and that thetiming of the Employer's speeches was not counteractedby theabsence of evidence as to a no-solicitation rule or'See the Board's Decision and Direction of Election, Case No. 5-RC-1095, issued August18, 1952, which is part of the record herein. Chairman Farmer and Member Rodgers concurin the assertion of jurisdiction, but are not to be deemed thereby as agreeing with theBoard's present jurisdictional standards.2Case No. 5-RC-1095,supraSOf 60 valid ballots cast, 24 were cast for and 36 were cast against the Union; there was1 challenged ballot.4102 NLRB 312. SHIRLINGTON SUPERMARKET,INC.583the opportunitieswhich theUnion may have had to presentitsviews to the employees under other circumstances.We find further,as wehaveunder similar circumstances,that suchconduct by the Employerwas discriminatoryand prejudicedthatatmosphere we believe is essential toa fair exercise of their franchiseby thevoters.33The Hills Brothers Company, 100 NLRB 964.The second election was held onFebruary 7, 1953, and theUnion won.5 Upon objectionsfiled by the Employer,includingan attackon the validityof the Board's action in setting asidethe first election,the Board on August7, 1953,overruled theobjections,and certified the Union.6On August 18, 1953,the Union requested the Respondent tomeet "for the purpose of negotiating a working agreementcovering the employeeswhich wehave been certifiedto repre-sent."On September14,1953,theRespondent in replyrefused to"extend recognition"to theUnion "on the groundsamong others,that the Board certificationof yourUnion inthismatter isa nullity,since the action of the Board in settingaside the first electionlost by the Unionwas invalid, and inaddition,despite certification,theUnion does not in factrepresent a majority."The Respondent'schief defense to its refusal to bargain isthat the Board'sdecision setting aside the first election wasinvalid.The arguments in support of this vosition were fullyconsidered in the representation case and rejected by theBoard at that time.That decision was proper under theBoard's then-existing rule for casesof this type .7Inanyevent,we have recently established a new ruleapplicable to election situations of thistype. Underthe ruleof the PeerlessPlywoodcase,6an electionwill beset asidewhenever an employer,or a union,makes an election speechon company time to massed assemblies of employees duringthe 24-hour period preceding the election.Therefore, evenifour new election rule were to be applied to the electionhere,ittoowould require that the election be set aside, inview of thefact thatthe Respondent's speeches were madeon company time to massed assemblies of employees only2 1/2hours before the election.We find,therefore,that thefirst electionwas validlyset aside,and consequently that thecertification of the Union resulting from the second electionwas also valid.5 Of 55 valid ballots cast, 32 were cast for and 23 were cast against the Union; there were2 challenged ballots.6106 NLRB 666.7SeeBonwit Teller Inc.,96 NLRB 608,remanded197 F.2d 640(C. A 2). employer'spetition for certiorari denied 345U. S. 905.6PeerlessPlywood Company, 107 NLRB 427. 584DECISIONS OF NATION1AL:LABOR RELATIONS BOARDThe Respondent also made .the assertion in its refusal tobargain that the Union no longer represents a majority of theemployees.There is no evidence in the record to supportthis assertion,and the Board has held that a certified union'smajority status, in the absence of evidence of unusual cir-cumstances,is conclusively presumed to continue for 1 yearfollowing certification.9Accordingly,we find no merit in the defenses of the Re-spondent to its refusal to bargain.The Appropriate UnitWe find,as alleged in the complaint,and as the Board foundin the representation case,that the following employees of theRespondent constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct:All employees employed as food clerks, handling foodmerchandise and other merchandise usually sold in grocerystores, in all of the Respondent's stores within a radius of 25milesofWashington, D. C., including all grocery clerks,produce clerks, dairy clerks, cashiers, porters, receivingclerks,and baggers, but excluding meat department em-ployees, drivers, warehousemen, guards, watchmen, officeclerical employees,and supervisors as defined in the Act.Representation by the Union of a Majority in theAppropriate UnitAs stated above,theUnion won the second election onFebruary 7, 1953, and was certified by the Board on August 7,1953, as the exclusive representative of all employees in theabove-described appropriate unit for the purposes of collectivebargaining.We have, above, rejected the Respondent's con-tention that the Board's certification was void and of no forceor effect, and its further contention that the Union 'no longerrepresentsa majority of the employees.Accordingly, we find that on, and at all times after, August7, 1953, the Union was the duly designated bargaining repre-sentative of the employees in the aforesaid appropriate unit,and, pursuant to Section 9 (a) of the Act, the Union was on, andat all times after,August 7, 1953,the exclusive representativeof all employees in the aforesaid appropriate unit for the9N L. R. B. v. Ray Brooks, 204 F 2d 899 (C. A. 9), enforcing 98 NLRB 976,To the extent that this statement of the Board's so-called "1-year rule" is intended to holdthat despite a clear and uncoerced loss of majority a union continues throughout the certifi-cation year to be the statutory bargaining representative of the employees, Member Rodgersdoes not agree. He is of the opinion that once a reasonable period of time, as measured bythe circumstances of the individual case, has elapsed since the election and certification, itis"violative of the spirit and the very letter" of the Act for the Board to require employeesto continue to be represented by an agent (union) which they themselves for reasons of theirown have repudiated. N. L. R. B. v. Globe Automatic Sprinkler Co., 199 F. 2d 64, 70 (C A. 3). SHIRLINGTON SUPERMARKET,INC.585purposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other conditions ofemployment.The Refusal to BargainAs indicated above, the Respondent admits that on or aboutSeptember 14, 1953, it refused the request of the Union tobargain collectively with the Union. We have, above, rejectedthe Respondent's defenses to its refusal to bargain.Accordingly, we find that on September 14, 1953, and at alltimes thereafter, the Respondent has refused and is refusingto bargain collectively with the Union as the exclusive repre-sentative of its employees in an ap ropriate unit, in violationof Section 8 (a) (5) and Section 8 (a) (1) of the Act.'°N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above,have a close, inti-mate, and substantial relation to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHavingfound thattheRespondent has engaged, and isengaging,in certain unfair labor practices,we shall orderthat the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAW1.Local 1501, Retail Clerks International Association,AFL, is a labor organization within the meaning of Section 2(5) of the Act.2.All employees employed as food clerks, handling foodmerchandise and other merchandise usually sold in grocerystores, in all of the Respondent's stores within a radius of 25miles of Washington, D. C., including all grocery clerks,produce clerks, dairy clerks, cashiers, porters, receivingclerks,and baggers,but excludingmeat department em-ployees, drivers, warehousemen,guards,watchmen,officeclerical employees, and supervisors as defined in the Act,10 See Foreman& Clark, Inc., 105 NLRB 333. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collectivebargaining within thz meaning of Section 9(b) of the Act.3.Local1501,RetailClerks International Association,AFL, wason August 7, 1953, and at all times thereafter hasbeen, and is,the exclusive representative of all employeesin the aforesaid appropriate unit for the pur oses of collectivebargaining,within the meaning of Section9 (a) of the Act.4.By refusing on September14, 1953, andat all timesthereafter,to bargain collectivelywith Local1501, RetailClerks International Association,AFL, astheexclusiverepresentative of its employees in the aforesaid appropriateunit,the Respondent has engaged in and is engaging in unfairlabor practices,within the meaning of Section 8 (a) (5) ofthe Act.5.By the aforesaid refusal to bargain,the Respondent hasinterferedwith,restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of theAct, andhas thereby engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce,within the meaning of Section2 (6) and(7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, as amended,the National Labor Rela-tionsBoard hereby orders that the Respondent,ShirlingtonSupermarket,Inc.,and its subsidiaries,Shirley Food StoreNo. 1, Inc., ShirleyFood Store No.2, Inc., Shirley Food StoreNo. 5, Inc., Shirley Food Store No. 6, Inc., and WestmontSupermarket,Inc., and its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 1501,RetailClerks InternationalAssociation,AFL, astheexclusiverepresentative of all employees employed as food clerks,handling food merchandise and other merchandise usually soldin grocery stores, in all of the Respondent's stores within aradius of 25 miles of Washington,D. C., including all groceryclerks,produce clerks, dairy clerks,cashiers,porters,receiving clerks, and baggers, but excluding meat depart-ment employees,drivers, warehousemen,guards, watchmen,office clerical employees,and supervisors as defined in theAct.(b) In any othermannerinterfering with the effortsof Local1501,Retail Clerks International Association,AFL, to bar-gain collectively with it in behalf of the employees in theaforesaid appropriate unit. SHIRLINGTON SUPERMARKET. INC.5872.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act.(a)Upon request, bargain collectively with Local 1501,Retail Clerks International Association,AFL, asthe exclusiverepresentative of all employees in the aforesaid appropriateunit with respect to wages, rates of pay, hours of employment,or other conditions of employment,and, if an understandingis reached,embody such understanding in a signed agreement.(b)Post at each of its stores within a radius'of 25 miles ofWashington,D. C., copies of the notice attached hereto andmarked"Appendix A."u Copies of said notice,to be furnishedby the Regional Director for the Fifth Region, shall, afterbeing signed by the Respondent's representative,be posted bytheRespondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered,defaced,or coveredby any.other material.(c)Notify the Regional Director for the Fifth Region, inwriting,within ten (10)days from the date of this Order,whatsteps the Respondent has taken to comply herewith.Member Beeson took no part in the consideration of theabove Decision and Order.11 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNationalLaborRelations Act, as amended, we hereby notifyour employees that:WE WILL bargain collectivelyupon requestwith Local1501,Retail Clerks International Association, AFL, astheexclusive representative of all employees in thebargaining unitdescribed below withrespect to wages,rates of pay, hours of employment,or other terms orconditionsof employment and, ifan understanding isreached,embody suchunderstanding in a signed agree-ment. The bargaining unit is:All employees employed asfood clerks, handling foodmerchandise and other merchandise usually sold in 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDgrocery stores,in all of our stores within a radiusof 25 miles of Washington,D. C., includingall groceryclerks, produce clerks,dairy clerks,cashiers, por-ters, receiving clerks, and baggers, but excludingmeat department employees,drivers, warehousemen,guards,watchmen,office clerical employees, andsupervisors as definedin the Act.WE WILL NOT in anymanner interferewith theefforts ofthe above-named Union to bargaincollectivelywith us, or refuse to bargain with said Union, as theexclusive representative of the employeesin the bar-gaining unit set forth above.`HIRLINGTON SUPERMARKET, INC., and ItsSubsidiaries,SHIRLEY FOOD STORE NO. 1,INC., SHIRLEY FOOD STORE NO. 2, INC.,SHIRLEY FOOD STORE NO. 5, INC., SHIR-LEY FOOD STORE NO. 6, INC., and WEST-MONT SUPERMARKET, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date hereof,and must not be altered,defaced, orcovered by any other material.MICHAEL SILVERS, d/b/a SILVERS SPORTSWEAR,PetitionerandINTERNATIONAL LADIES GARMENT WORKERSUNION, LOCAL 266, AFL; LOS ANGELES SPORTSWEARJOINT COUNCIL; I.L.G.W.U., AFL; GARMENT SHIPPING&RECEIVING CLERKS, WAREHOUSEMEN, DRIVERS &HELPERS, LOCAL No. 994.1CaseNo. 21-RM-267. April 29,1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Fred W. Davisand Irving Helbling,zhearing officers. The hearing officers''The names of the participating unions, herein referred to collectively as the "Union."appear asset forth in the amended petition and as modified at the hearing.2 Hearing Officer Davis sat at the first day of the hearing; Hearing Officer Helbling com-pleted the hearing and issued the hearing officer's report.108 NLRB No. 39.